DETAILED ACTION
Claims 1 – 15 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 10359815, hereinafter referred to as Lin).
As per claims 1 and 6:
Taking claim 6 as exemplary: Lin discloses an adapter card comprising a circuit board comprising a male interface to be inserted into a discrete graphics card slot (Lin: Column 6 lines 3 – 13, PCIe attachment to motherboard, PCIe being a common graphics card slot); and a peripheral component interconnect express (PCle) slot to communicatively couple a PCIe device (Lin: Column 6 lines 21 – 33, SSD module); a voltage converter circuit disposed on the circuit board to convert a first voltage 
As per claims 4 and 10:
Taking claim 4 as exemplary: Lin discloses that the PCle device comprises a wireless local area network (LAN) device or a solid-state drive (SSD) (Lin: Column 6 lines 21 – 33, SSD module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Gay et al (US 2012/0260015, hereinafter referred to as Gay).
As per claim 3:
Lin does not specifically disclose that the PCIE slot is a PCIe x4 slot.
However Gay teaches that the PCIE slot can be an x4 slot (Gay: Paragraphs [0018] and [0021], each device gets an x4 link) in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Lin to implement the bifurcating of the PCIe interface for each device to have an x4 link as taught by Gay in 
As per claim 5:
Lin does not specifically disclose the discrete graphics card slot comprises PCle x16 from a central processing unit that is reconfigured to PCle 1x8 and PCle 2x4 such that PCle 1x4 is to connect to the PCle slot to support the PCle device.
However Gay teaches the discrete graphics card slot comprises PCle x16 from a central processing unit, that is reconfigured to PCle 1x8 and PCle 2x4 such that PCle 1x4 is to connect to the PCle slot to support the PCle device  (Gay: Paragraphs [0018]  - [0019} and [0021], any combination of link sizes that can be made from the x16 PCIE interface) in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing for the discrete graphics card slot to comprise PCle x16 from a central processing unit, that is reconfigured to PCle 1x8 and PCle 2x4 such that PCle 1x4 is to connect to the PCle slot to support the PCle device as taught by Gay in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gay.
As per claim 11:
Lin discloses non-transitory machine-readable storage medium encoded with instructions that, when executed by an electronic device, cause the electronic device to: detect an installation of an adapter card into a discrete graphics card slot via a male interface  (Lin: Column 6 lines 3 – 13, PCIe attachment to motherboard, PCIe being a common graphics card slot), wherein the adapter card comprises a first peripheral component interconnect express (PCle) slot to receive a first PCle device 
	Lin does not specifically disclose configuring PCle x16 of the discrete graphics card slot to PCle x8, first PCle x4, and second PCle x4.
	However Gay teaches configuring PCle x16 of the discrete graphics card slot to PCle x8, first PCle x4, and second PCle x4 (Gay: Paragraphs [0018] - [0019} and [0021], any combination of link sizes that can be made from the x16 PCIE interface) in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).
	It would have been obvious to one of ordinary skill in the art at the time of filing for Lin to implement configuring PCle x16 of the discrete graphics card slot to PCle x8, first PCle x4, and second PCle x4 as taught by Gay in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).

	As per claim 12:
	Lin does not specifically disclose utilize the PCle signals of the discrete graphics card slot to support a second PCle device disposed on the adapter card via the second PCle x4 connected to a second PCle slot of the adapter card.
	However Gay teaches using the PCle signals of the discrete graphics card slot to support a second PCle device disposed on the adapter card via the second PCle x4 connected to a second PCle slot of the adapter card (Gay: Paragraphs [0018]  - [0019} and [0021], any combination of link sizes that can 
	It would have been obvious to one of ordinary skill in the art at the time of filing for Lin to implement using the PCle signals of the discrete graphics card slot to support a second PCle device disposed on the adapter card via the second PCle x4 connected to a second PCle slot of the adapter card as taught by Gay in order to allow for a plurality of separate PCIe devices to use the same PCI interface of the card (Gay: Paragraph [0015] and [0009]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gay as applied to claim 11 above, and further in view of Beckett et al (US 2019/0220428, hereinafter referred to as Beckett).
As per claim 15:
The modified Lin discloses configure the PCle x16 of the discrete graphics card slot to the PCle x8, the first PCle x4, and the second PCle x4 (Gay: Paragraphs [0018] - [0019} and [0021], any combination of link sizes that can be made from the x16 PCIE interface).  
The modified Lin does not teach that the configuration is done via basic input/output system (BIOS) and hardware strapping.
However Beckett teaches that the bifurcation of a PCIe slot is configured by creating separate entries in BIOS for each of the different device connection (Beckett: Paragraph [0052] – [0053] and [0063] – [0065], bifurcating the PCIe slot into a plurality of PCIe links by allocating resources in BIOS, interpreted as being equivalent to the claimed configuration via BIOs and hardware strapping) in order to allow for each device to function on the same PCIe slot as if each was on their own independent PCIe links (Beckett: Paragraphs [0063]-[0065]).
.

Allowable Subject Matter
Claims 2, 7-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181